Citation Nr: 0417879	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for back injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.   

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim can be rendered.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

Essentially, the veteran maintains that he had an automobile 
accident in service in the late 1970s, and that he sustained 
a back injury then, the residuals of which include chronic 
back pain.  See statements submitted in support of claim, 
e.g., August 2002 statement, and transcript of the 
videoconference hearing.     

The veteran's enlistment report of medical history and 
medical examination report, dated near the end of July 1975, 
indicate normal clinical findings for the upper extremities 
and the spine, as well as affirmative denials of any bone or 
joint deformity or recurrent back pain.  The service medical 
records indicate that, in April 1976, the veteran was seen at 
Darnall Army Hospital, Fort Hood, Texas, for multiple 
contusions to the right thigh and right shoulder and blunt 
abdominal trauma as a result of an automobile accident.  The 
available service medical records do not indicate whether the 
car accident involved injury specifically to the back.  There 
is no separation medical examination report or report of 
medical history.    

In-service medical records specifically discussing the back 
include July 1977 records documenting complaints of low back 
pain.  The veteran was assessed with acute muscle strain and 
sprain, and was advised to take pain medication, apply heat 
to the back, and avoid heavy lifting for three days.  In 
April 1978, he was seen again for low back pain, but the 
examination resulted in normal range-of-motion, gait, and 
heel-walking test findings.  The impression then noted was 
muscle strain.  In December 1978, the veteran was seen again 
for complaints of back pain noted to have been due to 
"playing hard basketball."  However, treatment notes dated 
the same day in December 1978 indicate that the veteran 
complained of back pain lasting two days, the cause of which 
was unknown.  At that time, no significant abnormalities were 
noted, and the impression was medial back pain.  In May 1980, 
the veteran was seen for complaints of back pain that 
reportedly lasted two days.  He apparently explained his 
belief that he had twisted his back while playing basketball.  
At that time, he reportedly denied that the 1976 automobile 
accident resulted in a back injury.  The assessment was back 
strain.                 

The only post-service medical records in the claims folder 
consist of VA medical center outpatient treatment records 
dated from Spring 2002 to early 2003.  They indicate that the 
veteran was seen numerous times for complaints of back pain, 
concentrated in the low back, that reportedly has been 
ongoing since the late 1970s.       

In various filings made before the issuance of the Statement 
of the Case and as documented in the February 2004 hearing 
transcript, the veteran indicated that he was treated at 
Darnall Army Hospital, Fort Hood, Texas, following the in-
service automobile accident.  He further stated that he was 
treated at a Kissimmee, Florida, hospital in or around 1985 
for back problems.  There is no evidence that an effort was 
made to obtain medical records resulting from these 
treatments.  

Accordingly, the Board directs the following actions on 
remand:

1.  Attempt to locate and obtain, as 
reasonably as is possible, 
hospitalization and treatment records 
from (a) Darnall Army Hospital, Fort 
Hood, Texas, dated in or around April 
1976; and (b) Kissimmee, Florida 
hospital, dated in or around 1985.  In 
this connection, review and consider as 
appropriate, the veteran's February 2004 
Board hearing testimony documented in the 
hearing transcript and his August 2002 
statement.  Ask the veteran to provide 
more specific information as necessary to 
obtain such records, to the extent that 
he is able.  Document unsuccessful 
attempts to obtain the records covered in 
this remand directive.  Associate with 
the claims folder all records obtained as 
a result of completion of this directive.  
Also obtain and associate with the claims 
folder more recent VA treatment records 
not currently in the claims folder, if 
any.  

2.  Schedule the veteran for a VA medical 
examination by an orthopedic specialist 
to determine the nature of any disability 
of the back.  For each diagnosis, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability is related to 
injury sustained during active military 
service.  The examination report should 
include the basis or bases for all 
opinions expressed.  The claims folder 
must be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.

3.  After completion of the above, and 
after any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for the claimed 
back injury residuals.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if scheduled, and 
to cooperate in the development of the case. The consequences 
of failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




